PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/281079
Filing Date: 20 Feb 2019
Appellants: Barron et al.



__________________
Todd Wight
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/20/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Arguments
Appellant argues (on page 12, last paragraph) that the rejection of independent claims 1, 11, and 16 is missing a valid rationale as to why Burnside and Barker can be combined.  However, Barker teaches a connection system (see Fig. 3) for establishing a connection between a medical connector (324, Fig. 4A) and an implantable wire probe (302, Fig. 4A), wherein the connection system further comprises a probe connector (322, Figs. 4-5) including a probe-connecting means configured for a user to establish a second electrical connection between an electrical contact (506, Figs. 4-6) of the probe connector and the wire probe (see Figs. 8B and 9B), and a tether (406, Fig. 4A) having a first end connected to the medical connector and a second end connected to the probe connector, the tether configured to convey electrical signals between the medical connector and the probe connector (see Figs. 3-4A). See pages 6-7 of the non-final rejection dated 4/20/2021.  As such, modifying the connection system of Burnside so as to have a probe connector including a probe-connecting means configured for a user to establish a second electrical connection between an electrical contact of the probe connector and the wire probe would have allowed a medical professional to operatively 
	Next, Appellant argues (on page 13, second paragraph) that it would not be obvious to deconstruct the Burnside device in order to provide different connectors because doing so would allow for additional possibilities for failure points, would not only be more difficult for the user, but also less reliable. Further, Appellant argues that unitary devices would require fewer connections and thus reduce the possibility of bacterial ingress and the number of steps required for completion. However, the proposed modification of adding a probe-connecting means to the probe connector of Burnside merely adds the benefit of a separable connection between the sensor connector and the probe connector. The sensor connector with the tether already exists outside the sterile drape, so adding an additional separable connection would not significantly increase the possibility of bacterial ingress. Additionally, the rationale of adding a separable connection between the sensor connector and the probe connector is further supported by Nerwin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969), which provides that constructing a formerly integral structure in various elements involves only routine skill in the art.
	Lastly, Appellant (on page 14, first paragraph) argues that “the purported reason for modifying Burnside in view of Barker in order to ‘operatively engage or disengage the wire probe from the tether, and thus the connector’ is not taught for a functioning system but rather for a testing trial simulator. There is no reason to test the Burnside device because the wire probe is simply inserted into a blood vessel of a patient.” 

Appellant argues (on pages 14-15) that the Examiner has not provided a valid rationale for the modification of Burnside/Barker in view of Van der Linden. Further, Appellant argues that “Barker, which is designed to be tested by a patient at home, and would therefore need to be easily connectable and separable by the patient… Accordingly, Barker teaches away from a threaded connection, and therefore a prima facie case of obviousness is not established also for this reason.”  However, Barker is merely used to teach that a separable connection can be made within an implantable electrical device. Additionally, Van der Linden teaches a separable electrical connection that can be made between a medical wire and a clamping member of an implantable medical device. Further, Van der Linden specifically teaches that the cable member is connected to a clamping member via a threadable substrate (see Fig. 3) to facilitate a connection that has a removal force less than the force required to remove the clamping member from the patient (col. 3, lines 32-45). Further, as stated by Appellant, the device of Barker is designed to be tested by a patient at home, and would therefore need to be easily connectable and separable by the patient. Van der Linden is applicable to the 
Appellant agues (on Page 15) that “Barker, which is designed to be tested by a patient at home, and would therefore need to be easily connectable and separable by the patient… Accordingly, Barker teaches away from a threaded connection, and therefore a prima facie case of obviousness is not established also for this reason.” Again, Barker is merely used to teach that a separable connection can be made within an implantable electrical device. Leven provides an alternative type of separable connection in teaching that electrical leads can have threads (Figs. 7B-7C) thus allowing for a more secure electrical connection that can only be undone with intention by the user. Screw-threads used on an electrical connection do not elude the basic skills of a user/patient and thus does not teach away from the desire to provide a connection that can “be easily connectable and separable by the patient.”

Appellant argues (on Page 16) that the Examiner has not provided a valid rationale for the modification of Burnside/Barker in view of Bondhus, specifically stating that “Barker, which already provides ‘a mechanical locking feature 422 configured and arranged for locking the lead 302 within the housing 420 of the lead connector 322.’” Again, Barker is merely used to teach that a separable connection can be made within an implantable electrical device. Appellant has previously asserted that the device of Barker is designed to be tested by a patient at home, and would therefore need to be easily connectable and separable by the patient. Barker teaches a connection that requires a mechanical locking feature 422 that must be manually actuated. Bondhus 

	Appellant argues (on Pages 16-17), regarding the further modification of Burnside/Barker, in view of Julian, that “there is no reasonable expectation of success because the Barker lead connector has a multitude of terminals that could not be connected in the manner described by Julian. Accordingly, because the Examiner has not provided a valid rationale that leads to a predictable result, a prima facie case of obviousness is not established also for this reason.” Again, Barker is merely used to teach that a separable connection can be made within an implantable electrical device. Julian teaches an alternative means of providing a separable electrical connection within a medical wire system where the connection between a wire lead and a device may include a slidable insert that is configured to extend past an end of the housing in an open-clamp position and be concealed within the housing in a closed-clamp position. This configuration of the connection is advantageous in providing a connection where the wire lead is easily accepted into the connector, but then securely locked. It is emphasized that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Regarding both claims 17 and 20, Appellant argues (on Pages 17-18) that “a flange that is used to grip for pivoting of the second elongate member does not itself rotate [or twist] as required by the claim. That is, the flange is fixed in place on the second elongate member and therefore is prevented from rotating. Accordingly, a prima facie case of obviousness is not established.”  However, Putz discloses a connector housing (10, Fig. 5) which includes first (16) and second (18) elongate members. The wire (12, Fig. 3) is inserted into the second elongate member which is then rotated, or twisted, into a closed position with respect to the first elongate member (see Figs. 5-6). The second elongate member (18) comprises a handle (56) used to pivot the second elongate member, with respect to the first elongate member, between open and closed positions. In this regard, the handle (56) does also rotate, or twist, with respect to the first elongate member of the housing. 
Second, Appellant argues that the proposed modification would complicate the Barker actuator rather than make it easier to use and thus there is no valid rationale why one of ordinary skill in the art would modify the alleged actuator of Barker in view of Putz. Again, Barker is merely used to teach that a separable connection can be made within an implantable electrical device. Putz is used to teach an alternative means of providing a separable electrical connection within a medical wire system where the connection between a wire lead and a device may include a housing with an actuatable knob or handle, wherein a rotation or twisting of the handle effects movement between an open and closed position for establishing electrical connection between the wire lead 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        
Conferees:
/renee s luebke/Supervisory Patent Examiner
Art Unit 2833     
                                                                                                                                                                                                   /LEE A FINEMAN/TQAS TC 2800


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.